Citation Nr: 1503242	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-28 301	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS), diverticulosis, hemorrhoids, and an anal fissure.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 






INTRODUCTION

The Veteran had active service from September 1986 to February 1992.  She also had subsequent Army National Guard service until June 30, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

This matter was previously before the Board in August 2014.  Unfortunately, another remand is necessary to ensure compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to an increased rating for migraine headaches has been raised by the record in a September 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's August 2014 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication.  

In the August 2014 remand, inter alia, the Board directed that an addendum opinion addressing the etiology of the Veteran's diagnosed diverticulosis and hemorrhoids be obtained.  Although an addendum opinion was obtained in October 2014, the Board finds that opinion is inadequate for adjudicating the claim.  Specifically, the examiner stated that there was no documentation in the Veteran's service treatment records (STR) of symptoms consistent with diverticulosis or hemorrhoids.  A review of the Veteran's STRs reveals complaints of abnormal stools, abdominal pain, and diarrhea and / or vomiting.  The Veteran's STRs also reflect that, following childbirth, she was prescribed dibucaine for hemorrhoids.  As the examiner's opinion did not address these in-service symptoms, the opinion is inadequate.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that if the examiner relies on an inaccurate fact, then the opinion has little or no probative value).  Accordingly, the Board finds that there has not been substantial compliance with the prior remand directives and a remand is necessary to obtain an adequate VA nexus opinion.

Additionally, the Board finds that there may be outstanding records pertinent to the Veteran's appeal.  In a May 2010 statement, the Veteran noted that she had received private treatment from various healthcare providers, including Dr. Okrkwo.  The Veteran did not submit nor has VA made reasonable efforts to obtain the identified outstanding treatment records from Dr. Okrkwo.  Also, the Veteran submitted treatment records from Womack Army Medical Center, Fort Bragg North Carolina dated in June 1993.  The Board notes that these treatment records are dated within the Veteran's period of service with the North Carolina National Guard.  The records received from the North Carolina Adjutant General did not include STRs for the Veteran's period of reserve service.  As the June 1993 STRs from Womack Army Medical Center suggest that there may be outstanding STRs, on remand, VA must obtain any outstanding STRs or determine that further efforts to do so would be futile.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of all outstanding VA treatment records from September 2014 to present.  All efforts to obtain these records must be documented in the claims file.

2.  Take appropriate steps, including contacting the Veteran's National Guard unit, to obtain any outstanding service treatment records for her National Guard service, to include the June 1993 records from Womack Army Medical Center.  All efforts to obtain these records should be fully documented.  

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to her gastrointestinal disability, to include the records from Dr. Okrkwo of Hope Physicians.

4.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran that are not currently of record.  If any private records are identified, the AOL must make two attempts to obtain them, unless the first attempt demonstrates that further attempts would be futile.  If records are identified but not obtained, the AOL should (1) inform the Veteran of the records requested and the steps taken to obtain them, (2) inform the Veteran that the claim will be adjudicated based on the records currently available, and (3) inform the Veteran that if the records are later obtained or submitted, the claim may be readjudicated.

5.  Thereafter, return the claims file to the October 2014 VA examiner (or if unavailable, another appropriate VA examiner).  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report. 

a.  The examiner should separately opine as to whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that the Veteran's diverticulosis, hemorrhoids, and anal fissure are etiologically related to the Veteran's active service.  In rendering the requested opinions, the examiner should address STRs dated in June 1989 and March 1991 documenting gastrointestinal symptoms and the December 1991 STR noting that the Veteran was prescribed dibucaine for hemorrhoids.  

b.  State whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that that the Veteran's diverticulosis, hemorrhoids, and anal fissure are related to a disease or injury incurred in active duty for training (ACTDUTRA).

c.  State whether it is at least as likely as not (i.e., at least a 50 percent probability or higher) that that the Veteran's diverticulosis, hemorrhoids, and anal fissure are related to an injury incurred in inactive duty for training (INACDUTRA) (the Board notes that only injuries, and not diseases, are recognized under 38 U.S.C.A. § 101(24) (West 2014) as the basis for establishing service-connection related to periods of INACDUTRA).

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

6.  Finally, readjudicate the claim.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and her representative and provide an appropriate period for a response.  Thereafter, the case should be returned to the Board for further appellate consideration, if warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


